Case 5:18-cv-00269-HJB Document 55 Filed 10/15/19 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION

CAROLINE ROSS, §
§
Plaintiff, §
§

v. § SA-18-CA-269-HJB
§
JUDSON INDEPENDENT SCHOOL §
DISTRICT, DR. CARL A. MONTOYA, §
ELIDA BERA, DR. MELINDA SALINAS, §
RENEE PASCHALL, and RICHARD §
LAFOILLE, §
§
Defendants. §

ORDER

Before the Court is the status of the above case. Currently pending before the Court is
Defendants’ Motion for Summary Judgment, or in the Alternative, Plea to the Jurisdiction in Part.
(Docket Entry 32.) On September 26, 2019, the Court ordered Plaintiff's overlong response to this
motion stricken from the record. (Docket Entry 52.) In that order, the Court limited the Plaintiffs
response to thirty pages, and ordered that exhibits already on file not be re-filed. (/d.)

Plaintiff's amended response was filed on October 10, 2019. (Docket Entry 54.) There are
483 pages of exhibits attached, the vast majority of which appear to duplicate exactly the exhibits
attached to the previous response.' This is in clear violation of the Court’s express order.

One attachment does not appear to duplicate the previously filed documents: a “Summary
of Facts” included with Appendix of Exhibits. (See Docket Entry 54-1, at 3-23.) This “summary”

is nothing more than a discussion of facts that have been, or should be, discussed in the Plaintiff’s

 

' Exhibit 50 is listed as the same document in each filing, but it does not appear to be
included with the exhibits in the amended response.
Case 5:18-cv-00269-HJB Document 55 Filed 10/15/19 Page 2 of 2

response to the motion for summary judgment. Including it therefore exceeds the 30-page limit the
Court placed on Plaintiff's response.

Accordingly, it is hereby ORDERED that the Appendix and Exhibits | through 62 attached
Plaintiff's amended response (Docket Entries 54-1 through 54-7) are STRICKEN from the record
pursuant to Federal Rules of Civil Procedure 16(f)(2) and 37(b)(2)(A)(iii). In replying to Plaintiff's
response, Defendants need refer only to the exhibits previously filed.

SIGNED on October 15, 2019.

“)

l—XK ep Yr
nry J. empora
nifed States Magistrate Judge

 
